        Case 9:20-cv-00030-DLC-KLD Document 19 Filed 12/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  JESSICA L. SEAICH,
                                                     CV 20-30-M-DLC-KLD
                        Plaintiff,

  vs.                                                 ORDER

  ANDREW SAUL, Commissioner of
  Social Security Administration,

                        Defendant.


        Defendant electronically filed the certified administrative record in this

matter on July 21, 2020. (Doc. 10.) IT IS HEREBY ORDERED that on or before

December 9, 2020, Defendant shall submit to the Clerk’s Office, at the Russell

Smith Courthouse, 201 East Broadway, Missoula, MT 59802, a courtesy copy of

the electronically filed certified administrative record.

        DATED this 2nd day of December, 2020.




                                         _______________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge
